                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


INES SIMON BLANCO, #23574-078                      §
                                                   §
VS.                                                §             CIVIL ACTION NO. 4:18cv401
                                                   §        CRIMINAL ACTION NO. 4:14cr173(2)
UNITED STATES OF AMERICA                           §

                                     ORDER OF DISMISSAL

       This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

and recommendations for the disposition of such action, has been presented for consideration, and

no objections having been timely filed, the Court is of the opinion that the findings and conclusions

of the Magistrate Judge are correct, and adopts same as the findings and conclusions of the Court.

       It is accordingly ORDERED that Movant be allowed to file an out-of-time appeal, and that

the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Dkt. #1)

pursuant to 28 U.S.C. § 2255 is DISMISSED without prejudice.

       It is also ORDERED that the Clerk shall reinstate the judgment of conviction in Movant’s

criminal case on the docket of that cause. The Clerk shall re-enter the original judgment of

conviction in the criminal case as of the date of entry of the final judgment in this § 2255 proceeding.

Movant shall have fourteen (14) days from the date of reinstatement of the judgment of

conviction in which to file a notice of appeal or motion under Rule 4(b)(4) of the Federal Rules

of Appellate Procedure.




                                                   1
.



         Finally, it is ORDERED that all remaining motions by either party not previously ruled upon

    are DENIED.

          SIGNED this 23rd day of July, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  2
